DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are presented for examination.
Claims 1-9 are allowed.

Examiner’s Note
Claims 1-9 recite claimed elements “units”. The specification, filed on 02/07/2019, Pages 6-7, Fig. 1 elements 10-20, discloses “…The detection ECU 10 is a computer including a CPU, RAM. ROM, I/O, and the like. The CPU executes programs installed in the ROM to realize various functions. Therefore, the detection ECU 10 corresponds to a radar-detected object position detection unit, an image-detected object position detection unit, a position acquisition unit, a path generation unit, a following travel control unit, and a broad classification unit.…” Therefore, the claimed elements in claims 1-9 have a physical structure and do not invoke 35 U.S.C 112(f). See MPEP § 2181(I)(A) for all the units are part of ECUs and connected with the memory, as exhibited in Fig. 1.

Invention
The Present invention teaches "A detection ECU acquires the position of the preceding vehicle, based on image information captured by an imaging device, and generates the track of the preceding vehicle, based on the position of the preceding vehicle. The detection ECU then performs following travel control for following the preceding vehicle by calculating the amount of control for causing the own vehicle to travel along the track of the preceding vehicle, and by causing the own vehicle to travel, based on the calculated amount of control. During the following travel control, if the width of the preceding vehicle is narrower than a predetermined width, the detection ECU calculates the amount of control such that the curvature variation in the track of the own vehicle is smaller than in the case where the width of the preceding vehicle is not narrower than the predetermined width.”

Reason for Allowance
Claims 1-9 are allowed.
          The instant invention with respect to claims 1, 3 teaches 
                    “A cruise control device applied to a vehicle including an imaging device that captures a view ahead of an own vehicle in a traveling direction, the cruise control device comprising: a position acquisition unit that acquires a position of a preceding vehicle traveling ahead of the own vehicle in the traveling direction, based on image information captured by the imaging device; a track generation unit that generates a track of the preceding vehicle, based on the position of the preceding vehicle acquired by the position acquisition unit; and a following travel control unit that performs following travel control for following the preceding vehicle by calculating an amount of control for a width of the preceding vehicle is narrower than a predetermined width, the following travel control unit calculates the amount of control such that a curvature variation of a track of the own vehicle under the following travel control is smaller than in a case where the width of the preceding vehicle is not narrower than the predetermined width.”

                    “A cruise control device applied to a vehicle including an imaging device that captures a view ahead of an own vehicle in a traveling direction, the cruise control device comprising: a position acquisition unit that acquires a position of a preceding vehicle traveling ahead of the own vehicle in the traveling direction, based on image information captured by the imaging device; a track generation unit that generates a track of the preceding vehicle, based on the position of the preceding vehicle acquired by the position acquisition unit; a following travel control unit that performs following travel control for following the preceding vehicle by calculating an amount of control for causing the own vehicle to travel along the track of the preceding vehicle generated by the track generation unit and by causing the own vehicle to travel, based on the calculated amount of control; and a broad classification unit that broadly classifies the preceding vehicle as a motorcycle or other type of vehicle, wherein: if the preceding vehicle is classified as the motorcycle by the broad classification unit, the following travel control unit calculates the amount of control such that an curvature variation of a track of the own vehicle under the following travel control is smaller than in a case where the preceding vehicle.”
                     
Kawasaki (US Pub. No.: 2006/0155469 A1) teaches “A crash-safe vehicle control system for controlling operating devices of an own vehicle such as a vehicle decelerating device and an occupant protecting device, on the basis of information on at least one preceding object existing in front of the own vehicle. The vehicle control system is arranged to effect at least one of a non-first-preceding-object-information-dependent control and a width-related-information-dependent control. The non-first-preceding-object-information-dependent control is a control of the operating devices on the basis of non-first-preceding-object information detected by the present system per se, in the presence of a high possibility of crashing of the own vehicle with a first preceding vehicle existing immediately in front of the own vehicle. The non-first-preceding-object information relates to at least one non-first preceding object each existing in front of the first preceding vehicle. The width-related-information-dependent control is a control of the operating devices on the basis of at least one of width-related information relating to a width and a widthwise position of each specific object selected from the above-indicated at least one preceding object.”


The Fig. 2 of Kawasaki discloses:

    PNG
    media_image1.png
    729
    284
    media_image1.png
    Greyscale



The Fig. 5 of Kawasaki discloses:

    PNG
    media_image2.png
    693
    324
    media_image2.png
    Greyscale


    The Fig. 6 of Kawasaki discloses:

    PNG
    media_image3.png
    682
    391
    media_image3.png
    Greyscale

         

          Park et al. (US Pub. No.: 2016/0375905 A1) teaches “The present disclosure provides an apparatus and method for controlling a cooperative adaptive cruise control 








The Fig. 3 of Park discloses: 

    PNG
    media_image4.png
    670
    481
    media_image4.png
    Greyscale





The Fig. 5 of Park discloses: 


    PNG
    media_image5.png
    677
    483
    media_image5.png
    Greyscale





        
          MIMURA (US Pub. No.: 2019/0071075 A1) teaches “A vehicle control system includes an output unit that outputs information, a recognition unit that recognizes nearby vehicles traveling around a subject vehicle, a control unit that controls acceleration/deceleration or steering of the subject vehicle on the basis of a relative positional relationship between at least some of the nearby vehicles recognized by the recognition unit and the subject vehicle, a specifying unit that specifies a nearby vehicle likely to influence the acceleration/deceleration or the steering of the subject vehicle among the nearby vehicles recognized by the recognition unit, and an output control unit that causes the output unit to output at least information on the presence of the nearby vehicle specified by the specifying unit.”






The Figs. 16-17 of MIMURA discloses: 

    PNG
    media_image6.png
    752
    524
    media_image6.png
    Greyscale



The Figs. 19-20 of MIMURA discloses: 

    PNG
    media_image7.png
    782
    519
    media_image7.png
    Greyscale



The Fig. 21 of MIMURA discloses: 


    PNG
    media_image8.png
    773
    407
    media_image8.png
    Greyscale




         The cited references fail to anticipate or render the above underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2, 4-9 are either directly or indirectly dependent upon independent claims 1, 3, therefore, are allowed in view of their dependence upon claims 1, 3.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          Ishioka et al. (US Pub. No.: 2018/0201271 A1) teaches “A vehicle control device includes a detection unit configured to detect a nearby vehicle traveling around a 

          Kojima et al. (US Pub. No.: 2003/0109980 A1) teaches “The present invention can realize a vehicle running control apparatus including ACC function and map information data recording medium to obtain effective information for safety driving capable for running control meeting a driver's feeling. The first running speed is decided on the basis of the distance between the vehicles and the relative speed. The position detecting means detects the position of own vehicle on a map. The map information getting means gets road information, the width of the road, the radius of curvature, and slope on the basis of the map information. The visible distance estimating means estimates the visible distance on the basis of the map information, deciding the second running safety speed with the estimated visible distance. The running control means decides the object running speed of smallest one of the set speed, the first running speed, and the second running speed.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667